Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 07/31/31. Claims 1-20 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A plurality of field effect transistors with different threshold voltages, comprising: a channel region in a first subset; two or more channel regions in a second subset; a modified interfacial region on the two or more channel regions in the second subset, wherein the modified interfacial region includes a silicon concentration greater than a silicon concentration of the channel region in the first subset; and a gate dielectric layer on the channel region in the first subset, as recited in claim 1. Claims 2-9 depend from claim 1 and are also allowable.
A plurality of field effect transistors with different threshold voltages, comprising:
a channel region in a first subset;
two or more channel regions in a second subset;
a modified interfacial region on the two or more channel regions in the second subset, wherein the modified interfacial region is silicon-germanium (SiGe) having a silicon concentration in a range of about 80 atomic percent (at.%) to about 100 at.%;
a gate dielectric layer on the channel region in the first subset and the two or more channel regions in the second subset; and

A plurality of field effect transistors with different threshold voltages, comprising:
a silicon-germanium channel region;
a modified interfacial region on the silicon-germanium channel region, wherein the modified interfacial region is silicon-germanium (SiGe) having a germanium concentration less than the germanium concentration of the silicon-germanium channel region; and
a gate dielectric layer on the modified interfacial region, as recited in claim 16. Claims 17-20 depend from claim 16 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
This office action notes that the modified interfacial region is a separate layer from the channel layer and that Kim (US 20150132937 A1) discloses  wherein the dielectric layer comprises at least one material selected from the group consisting of a hafnium oxide film (HfO.sub.2), a hafnium silicon oxide film (HfSiO), a hafnium silicon oxy-nitride film (HfSiON), a hafnium oxy-nitride film (HfON), a hafnium aluminum oxide film (HfAlO), a hafnium lanthanum oxide film (HfLaO), a zirconium oxide film (ZrO.sub.2), a tantalum oxide film (TaO.sub.2), a zirconium silicon oxide film (ZrSiO), a lanthanum oxide film (La2O.sub.3), a praseodymium oxide film (Pr.sub.2O.sub.3), a dysprosium oxide film (Dy.sub.2O.sub.3), a barium strontium titanate (BST) oxide film (Ba.sub.xSr.sub.1-xTiO.sub.3), and a lead zirconate titanate (PZT) oxide film (Pb(Zr.sub.xTi.sub.1-x)O.sub.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813